Citation Nr: 1146750	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic prostatitis prior to November 16, 2009, and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 40 percent for right leg varicose veins.

3.  Entitlement to a rating in excess of 40 percent for left leg varicose veins.

4.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1978 to November 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada; the matters are on appeal from a December 2008 rating decision.

In a June 2010 rating decision, the RO increased the rating for the Veteran's service-connected chronic prostatitis, from 30 to 40 percent disabling, effective November 16, 2009.  Because a disability rating of 40 percent does not represent the maximum rating available for the Veteran's disability, and because it does not cover the entire period from the Veteran's June 25, 2008, claim for increase, the propriety of the rating remains an issue for appellate review, and the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 



FINDINGS OF FACT

1.  Prior to November 16, 2009, the record reflected that the Veteran's chronic prostatitis involved urinary frequency during the day up to every two hours with no awakening to void frequently during the night, but did not involve urinary incontinence or discharge or wearing of absorbent materials.

2.  Since November 16, 2009, the most frequently the Veteran has ever reported changing absorbent materials due to urinary incontinence or leakage has been two to three times per day, and at night once per week.

3.  While the evidence has shown edema and stasis pigmentation, it has never shown the varicose veins of either leg to have either persistent ulceration or massive, board-like edema.

4.  The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for chronic prostatitis prior to November 16, 2009, and in excess of 40 thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.20, 4.21, 4.27, 4.115a, Diagnostic Code 7527 (2011).

2.  The criteria for a rating in excess of 40 percent for right leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.21, 4.104, Diagnostic Code 7120 (2011).

3.  The criteria for a rating in excess of 40 percent for left leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.21, 4.104, Diagnostic Code 7120 (2011).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a July 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the July 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided VA examinations in July 2008, November 2009, November 2010, and January 2011.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that, during the September 2011 Board hearing, the Veteran testified that his varicose veins had gotten worse in the last three years, to the point where they made his legs look ugly.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

However, in this case, the Veteran did not testify that his varicose veins had gotten worse since the last VA examination of his disabilities in November 2010, and that examination took place less than one year prior to the Veteran's testimony.  Moreover, the Veteran has not asserted that his veins now result in either persistent ulceration or massive board-like edema; as discussed below, the absence of such symptomatology is the basis of the denial of higher ratings.  Thus, remand for a new examination to evaluate the current severity of the Veteran's right and left leg varicose veins is not warranted.

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all findings specified by the Schedule are shown, but that findings sufficient to identify the disease and the resulting disability are shown, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


A.  Chronic Prostatitis

The Veteran's chronic prostatitis has been rated 30 percent disabling prior to November 16, 2009, and 40 percent disabling thereafter, under Diagnostic Code (DC) 7599-7527, and is thus rated by analogy under the criteria of DC 7527.  See 38 C.F.R. §§ 4.20, 4.27. 

Under DC 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115a, DC 7527.

Voiding dysfunction is rated as urine leakage or frequency, or obstructive voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating; requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

Under the criteria for rating for urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.  A daytime voiding interval of between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval of between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  Id. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that both a 30 percent rating for chronic prostatitis prior to November 16, 2009, and 40 percent rating thereafter, must be denied. 

Pertinent to the Veteran's July 25, 2008, claim for an increased rating for chronic prostatitis, and prior to November 16, 2009, the only evaluation of the Veteran's chronic prostatitis was a July 2008 VA examination.  The report of that examination reflects that the Veteran reported that he had not had any recent discharge and had not been treated with antibiotics recently for prostatitis.  He complained of dysuria "all the time," erectile dysfunction, and urinary frequency during the day up to every two hours.  Examination revealed that the prostate was enlarged, tender to palpation, soft, and somewhat boggy, and that his prostate-specific antigen (PSA) was normal.  The diagnosis was chronic prostatitis, and the VA examiner opined that the Veteran's chronic prostatitis would not interfere with his ability to do a sedentary job such as he had done in the past, and that he had not had any recent treatment for urinary tract infections and was not incontinent.  

Thus, the evidence reflects that, prior to November 16, 2009, the Veteran's chronic prostatitis did not involve urinary incontinence or discharge, or any wearing of absorbent materials.  Also, as the Veteran complained of urinary frequency during the day up to every two hours, the evidence does not reflect a daytime voiding interval of less than one hour, and, while the Veteran complained of urinary frequency during the day, he did not report awakening to void frequently during the night.  Thus, a rating higher rating for either urine leakage or urinary frequency, prior to November 16, 2009, is not warranted.  The Board notes the criteria for obstructive voiding and urinary tract infection as well; however, as the maximum rating for each is 30 percent disabling, neither set of criteria provides a basis for a rating higher than 30 percent prior to November 16, 2009.  See 38 C.F.R. § 4.115a.

Regarding the period beginning November 16, 2009, the report of a November 16, 2009, VA examination reflects that the Veteran reported nocturia five times and every one hour during the day, that he had had incontinence for the past year and wore a pad, and that he used three pads for every 24 hours, but did not have a pad that day.  He also reported urgency, hesitancy, dribbling, and reduced stream, but did not complain of any dysuria.  The examiner opined that the Veteran would have been able to obtain and maintain sedentary employment despite his prostatitis, but was not able to due to other disabilities.  Examination revealed slight atrophy of the gonads, extremely boggy and tender prostate, and no epididymitis.  The diagnosis was chronic prostatitis, currently on antibiotics, not dysfunctional.

The report of a November 2010 VA examination reflects that the Veteran complained of worsening of his prostatitis, difficulty urinating, and incontinence, and that he had a painful prostate gland on examination.  His PSA was normal.  The diagnosis was chronic prostatitis, and it was noted that the Veteran had urinary incontinence and needed to wear pads and frequent bathrooms.  He also complained of wetting the bed at night and reported that his prostatitis caused great inconvenience and discomfort, and it was noted that he appeared to have been unresponsive to medical therapy attempted to date.  

The report of a January 2011 VA examination reflects that the Veteran complained of urinary urgency, hesitancy, weak or intermittent stream, dribbling, strain, frequency of voiding one to two hours, voiding four times per night, and stress incontinence.  He also reported no history of urinary tract infections, no obstructed voiding, no renal dysfunction or renal failure, no urinary tract stones, and no history of acute nephritis.  

During the September 2011 Board hearing, the Veteran testified that he had pain and burning when urinating, and that he had urinary leakage, sometimes in bed.  He stated that he wore pads for urinary leakage, and that he had to change them two to three times a day, and during the night one time per week.  He also testified that he had to get up to go to the bathroom about three or four times during the night, had to urinate frequently during the day, and had trouble urinating about three to five times a day.  

Considering the applicable rating criteria, a disability rating greater than 40 percent is not warranted for chronic prostatitis.  While the Veteran has repeatedly, since November 16, 2009, reported urine leakage and incontinence requiring the wearing of absorbent materials, there is no indication that such incontinence has ever required the use of an appliance or the change of absorbent material more than four times per day.  The most frequently the Veteran has ever reported changing absorbent materials has been two to three times per day, and at night once per week.  Thus, his urine leakage and incontinence approximates the criteria for a 40 percent rating, which is for urine leakage or urinary or stress incontinence requiring the wearing of absorbent materials that must be changed two to four times per day.  See 38 C.F.R. § 4.115a.  

The Board has considered the diagnostic criteria for obstructive voiding, urinary tract infection, and urinary frequency as well.  However, the diagnostic criteria does not provide for a rating in excess of 40 percent for any of these manifestations.  Thus, no such manifestation provides a basis for a rating higher than 40 percent.  Id.

Under these circumstances, neither a rating in excess of 30 percent for chronic prostatitis prior to November 16, 2009, nor a rating in excess of 40 percent thereafter, is warranted in this case.

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of the Veteran's disability, pursuant to Hart, and that the claim for a higher rating, both prior to and after November 16, 2009, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  

B.  Varicose Veins

The Veteran's right and left leg varicose veins are each rated under DC 7120.  Under DC 7120, a 20 percent rating is assigned for varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated as 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated as 60 percent disabling.  Varicose veins with findings of massive board-like edema with constant pain at rest are as rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7120.

In this case, the report of a July 2008 VA examination reflects that the Veteran reported a history of enlarged and painful varicose veins, and pain and aching in his legs.  Examination revealed a trace of edema at the ankles, varicosities in both lower extremities, which were mild to moderate, and varicosities in the right medial thigh, which were tender to palpation.  There were well-healed, very small vein stripping scars in the upper and lower legs bilaterally.  The examiner stated that, by history and physical examination, the Veteran had recurrent varicosities in the lower extremities and over the right medial thigh with tenderness, but that his stasis changes in the legs were mild and he did not have a significant amount of edema.  It was noted that the Veteran's symptoms in his legs were out of proportion to what would have been seen from the varicosities.  The examiner opined that the varicosities would not interfere with his ability to do a sedentary job, and that his unemployability would not be related to his varicose veins.  

A letter dated in September 2009 from the Veteran's treating VA physician indicates that in July 2009 the Veteran suffered a stroke and, as a result, now had difficulty speaking and significant weakness involving his right arm and leg.  The physician stated that the weakness of the extremities had now made him prone to falls, and he had been referred to physical therapy to assist in determining the optimal device to assist him with walking.  The physician further stated that the Veteran was unemployable due to these problems.

The report of a November 2009 VA examination reflects that the Veteran reported that he fell frequently because of poor balance.  It was noted that, with regard to his varicose veins, he had symptoms of aching pain, easy fatigue, and some nocturnal ankle edema, and that the symptoms of edema were relieved by elevation of the extremities and compression hosiery.  The Veteran had branches of the great saphenous vein, both right and left, but no stasis dermatitis and no board-like edema of the ankles.  There was no obvious arteriosclerosis obliterans or thromboangiitis obliterans, no history of intermittent claudication, and no ulcers.  There were visible superficial varicose veins, with no evidence of ulcers, edema, stasis pigmentation, or eczema.  The Veteran reported symptoms of aching, fatigue, and abnormal sensation after being on his feet all day, associated with the edema and relieved by elevation of the extremities, but the examiner opined that the effects of the venous insufficiency would not have any effect of the Veteran's average occupation or daily activities.  The examiner further stated that the Veteran would be able to obtain sedentary type employment if not for his back problems, stroke, obesity, multiple falls, diabetes mellitus, and central canal stenosis.  The diagnosis was mild chronic venous insufficiency, post ligation stripping of the greater saphenous vein, bilateral, with residual varicosities and branches of the greater saphenous symmetry, with venous insufficiency symptoms of aching, fatigue of the legs, and abnormal sensation.  The examiner opined that the disability was not particularly dysfunctional.  

The report of a November 2010 VA examination indicates that the Veteran had very prominent varicose veins of both legs and the right upper thigh, and lower extremity edema to the knees, which was moderate.  Both edema and skin discoloration were noted to be present and persistent, but there was no massive or board-like edema.  Pain was noted to occur at rest and be constant, and was reported to be throbbing after prolonged walking or standing.  There was no ulceration, stasis pigmentation, or eczema present.  The examiner stated that exercise and exertion were not precluded by the Veteran's condition, but that it caused decreased mobility, and that the Veteran was unemployable for reasons other than his disability.  

A November 2010 VA treatment record reflects a finding of a three-centimeter ulceration on the medial aspect of the left foot with some redness, no puss and minimal swelling.  

The report of a January 2011 VA examination reflects that the Veteran reported pain with movement and that his gait showed poor effort and weakness.  It was noted that the Veteran had had poor balance with falls since having his stroke, and the Veteran reported weakness in the right leg since having his stroke.  There was noted to be gait abnormality, with toe off on bilateral heelstrike, and slowness with good propulsion with a walker for twenty feet of distance, short stride, and inability to tandem walk.  The diagnosis was bilateral lower extremity neuropathy consistent with long standing history of insulin-requiring diabetes mellitus type II.  The effect of such diagnosis was noted to be decreased mobility, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain, and resulting trouble with walking.  Regarding the etiology of the Veteran's lower extremity nerve condition, the examiner stated that it was due to his diabetes mellitus, as there were numerous examinations and documentation of diabetes mellitus associated with peripheral neuropathy, and the current examination was consistent with this diagnosis.  

During the September 2011 Board hearing, the Veteran stated that he received continuous treatment for his varicose veins, and that they had worsened in the last three years to the point that they made his legs look ugly.  The Veteran and his wife also testified that, at times, when he scratched his legs only a little bit, they would bleed.  The Veteran also testified that his varicose veins were very painful, and that they limited his ability to stand for long periods of time.  He also stated that he used a walker now because his legs were very weak, and that he had fallen on numerous occasions.  He further testified that his legs swelled, and that when they swelled he had to lay down for long periods of time for relief and put a pillow under his legs for circulation.  The Veteran's wife stated that the Veteran had diabetic neuropathy, which contributed to him falling.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran has at no point met the criteria for a disability rating greater than 40 percent for his varicose veins of either leg.  While the evidence has shown edema and stasis pigmentation, and the Veteran has testified that his legs could bleed with very little scratching, it has never shown the varicose veins of either leg to have persistent ulceration or massive board-like edema; in this regard, the Veteran was not found to have had either ulceration or board-like edema on the July 2008, November 2009, or November 2010 VA examinations.  While a three-centimeter ulceration on the medial aspect of the left foot was noted in November 2010, intermittent ulceration is contemplated in the criteria for a 40 percent rating for varicose veins under DC 7120; persistent ulceration is required for a 60 percent rating, and massive, board-like edema is required for a 100 percent rating.  

The Board notes the Veteran's testimony that he now uses a walker because his legs are very weak, and that he had fallen on numerous occasions.  While the record reflects that the Veteran has complained of leg weakness and falls, such falls have been related in the medical evidence to the Veteran's July 2009 stroke, as reflected in the September 2009 letter from the Veteran's treating VA physician, and to peripheral neuropathy associated with diabetes mellitus, as reflected in the report of the January 2011 VA examination.  The medical evidence has not suggested that such leg weakness and falls have been the result of the Veteran's varicose veins.

The record reflects that the Veteran's varicose veins have caused pain, aching, fatigue, and some problems with leg mobility.  However, the Board finds such symptoms to be contemplated in the criteria for a 40 percent rating under DC 7120, which contemplate varicose veins severe enough to produce persistent edema, stasis pigmentation or eczema, and intermittent ulceration.  

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic code provides a basis for higher rating.  DC 7120 specifically contains the criteria for rating the disability of varicose veins, and the Veteran's disabilities have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Under these circumstances, a rating in excess of 40 percent is not warranted for either of the Veteran's varicose veins disabilities at any time pertinent to his July 25, 2008, claim for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either of the Veteran's disabilities, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  


Service connection is in effect for the following: chronic prostatitis, rated 30 percent disabling; right leg varicose veins, rated 40 percent disabling; left leg varicose veins, rated 40 percent disabling; and posttraumatic stress disorder (PTSD), rated 70 percent disabling.  Therefore, the schedular criteria for a TDIU have been met.  Moreover, the Board finds that the probative and persuasive evidence reflects that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

However, effective April 28, 2008, service connection has been in effect for PTSD.  The Board finds that, as of this date, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  

The competent and persuasive medical evidence reflects that the Veteran's service connected disability have rendered him unemployable.  In this regard, the Board again notes the July 2008 VA examining physician's notation that the Veteran's was unemployable, in part, due to his psychiatric issues, the June 2009 opinion of the Veteran's VA psychiatrist that the Veteran was unable to work due to his major depression symptoms, and the July 2009 social worker's opinion that the Veteran would have considerable difficulty being employed due to his psychiatric problems.  Furthermore, the Board notes the report of a November 2010 VA PTSD examination, which indicates the examining psychologist's opinion that the Veteran's symptoms of PTSD were the primary contributors to his functional impairment and reduced quality of life, that his depressive symptoms were likely closely related to his PTSD, although they were also related to a difficult interpersonal and medical history that was not necessarily associated with his PTSD.  The November 2010 VA PTSD examiner also opined that the Veteran's PTSD caused total occupational impairment due to symptoms including anxiety, depression, panic attacks, intrusive thoughts and memories about past trauma, social isolation, insomnia, nightmares, anger, irritability, difficulty with concentration, suicidal ideation, detachment from others, and marital problems.  

The Board notes that, in addition to PTSD, the medical evidence reflects other psychiatric diagnoses such as major depression.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, there is no indication that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders; rather, the November 2010 examining psychologist stated that the Veteran's depressive symptoms were likely closely related to his PTSD.  Thus, the Board has considered all of the Veteran's psychiatric symptoms as well as his prostatitis, and varicose veins in evaluating whether his service connected disabilities have rendered him unemployable.

Therefore, in light of the evidence noted above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable due to his service-connected disabilities. 

For the foregoing reasons, the Board concludes that the record supports assignment of a TDIU.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a TDIU were met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.  

IV. Extra-schedular Consideration

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) for the period prior to April 28, 2009.  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the Veteran's service-connected disabilities of chronic prostatitis and right and left leg varicose veins impacted his ability to work.  In this regard, the assigned ratings of 30 percent for chronic prostatitis and 40 percent for each varicose vein disability reflect that such disabilities were productive of impairment in earning capacity.

However, there is no indication in the record that the average industrial impairment from these disabilities would be in excess of that contemplated by the assigned ratings, as the manifestations of each disability are contemplated by the schedular criteria.  As noted above, the Veteran's urinary frequency was contemplated in the Veteran's 30 percent rating for prostatitis, and his edema and stasis pigmentation or eczema with intermittent ulceration, due to his varicose veins, with associated pain, aching, fatigue, and problems with leg mobility, were contemplated in each of his 40 percent ratings for these disabilities.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.


ORDER

Entitlement to a rating in excess of 30 percent for chronic prostatitis prior to November 16, 2009, and in excess of 40 percent thereafter, is denied.

Entitlement to a rating in excess of 40 percent for right leg varicose veins is denied.

Entitlement to a rating in excess of 40 percent for left leg varicose veins is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


